ALLEN, J. -
Under Section 2365-1, et seq., of the General Code, a bond given by a compensated surety in connection with a contract for the erection of a public building, which agrees to indemnify a board of education of a municipality for loss occasioned in the erection of the school building in question, but. fails to. comply with the provisions of Section 2365-3, et seq., that such bond shall contain an additional obligation for the payment by the con-, tractor and by all sqb-contractofs for all la-, bor performed or materials furnished in the' construction, erection, alteration or repair of such building, works or improvements, is available for recovery by material men and subcontractors for all labor performed or materials furnished in the construction, erection, alteration or repair of such bujlding, works or improvements, regardless of the terms and conditions written into the policy by the contracting parties.
Judgment affirmed.
Marshall. CJ., Jones, Matthias, Day, Kinkade and Robinson, JJ., concur.